Exhibit 10.3

      (ALIX PARTNERS LOGO) [c47253c4725301.gif]   Chicago Dallas Detroit
Düsseldorf London Los Angeles
Milan Munich New York Paris San Francisco Shanghai Tokyo

November 10, 2008
F. Edwin Harbach
Chief Executive Officer
BearingPoint, Inc.
3 World Financial Center
200 Vesey Street
New York, NY 10281
Re: Agreement for Interim Management Services
Dear Ed:
This letter, together with the attached Schedule(s) and General Terms and
Conditions, sets forth the agreement (“Agreement”) between AlixPartners, LLP, a
Delaware limited liability partnership (“AlixPartners”), and BearingPoint, Inc.
(“BearingPoint” or the “Company”), for the engagement of AlixPartners to provide
interim management, financial advisory and consulting services to the Company.
All defined terms shall have the meanings ascribed to them in this letter and in
the attached Schedule(s) and General Terms and Conditions.
Generally, the engagement of AlixPartners shall be under the supervision of the
Board of Directors of the Company and the direct supervision of its Chief
Executive Officer.
Objectives and Tasks
AlixPartners will provide Kenneth A. Hiltz to serve as the Company’s Chief
Financial Officer (“CFO”), reporting to the Company’s Chief Executive Officer.
Working collaboratively with the senior management team, the Board of Directors
and other Company professionals, Mr. Hiltz will perform the services and carry
out the duties that a CFO of a similar company would perform or carry out and
any other services or duties as may be requested from time to time by the Chief
Executive Officer.
Timing, Fees and Retainer
AlixPartners will commence this engagement on or about November 11, 2008 after
receipt of a copy of the Agreement executed by the Company.
The Company shall compensate AlixPartners for its services, and reimburse
AlixPartners for expenses, as set forth on Schedule 1.
2000 Town Center | Suite 2400 | Southfield, MI | 48075 | 248.358.4420 |
248.358.1969 fax | www.alixpartners.com

 



--------------------------------------------------------------------------------



 



(ALIX PARTNERS LOGO) [c47253c4725301.gif]
F. Edwin Harbach
November 10, 2008
Page 2 of 3
If these terms meet with your approval, please sign and return the enclosed copy
of the Agreement.
We look forward to working with you.
Sincerely yours,
AlixPartners, LLP
/s/ Kenneth A. Hiltz
Kenneth A. Hiltz
Managing Director

          Acknowledged and Agreed to:    
 
        BEARINGPOINT, INC.    
 
       
By:
Its:
  /s/ F. Edwin Harbach
 
Chief Executive Officer    
Dated:
  November 10, 2008    

 



--------------------------------------------------------------------------------



 



(ALIX PARTNERS LOGO) [c47253c4725301.gif]
Schedule 1
Fees and Expenses

1.   Fees: AlixPartners’ fees will be based on the hours worked by Kenneth A.
Hiltz at his standard hourly rate of $750.       AlixPartners reviews and
revises its billing rates on January 1 of each year.   2.   Success Fee:
AlixPartners does not seek a Success Fee in connection with this engagement.  
3.   Expenses: In addition to the fees set forth herein, the Company shall pay
directly, or reimburse AlixPartners upon receipt of periodic billings, for all
reasonable out-of-pocket expenses incurred in connection with this assignment,
such as travel, lodging, postage and a communications charge of $4.00 per
billable hour to cover telephone and facsimile charges.   4.   Break Fee:
AlixPartners does not seek a Break Fee in connection with this engagement.   5.
  Retainer: The Company shall pay AlixPartners a retainer of $250,000.00 to be
applied against Fees and Expenses as set forth in this Schedule and in
accordance with Section 2 of the attached General Terms and Conditions.

Page 3 of 5



--------------------------------------------------------------------------------



 



AlixPartners, LLP
General Terms and Conditions
These General Terms and Conditions (“Terms”) are incorporated into the letter
agreement (“Agreement”) between the Company and AlixPartners to which these
Terms are attached. In case of conflict between the wording in the letter
agreement and these General Terms and Conditions, the wording of the letter
agreement shall prevail.
Section 1. Company Responsibilities
The Company will undertake responsibilities as set forth below:

1.   Provide reliable and accurate detailed information, materials,
documentation and   2.   Make decisions and take future actions, as the Company
determines in its sole discretion, on any recommendations made by AlixPartners
in connection with this Agreement.

AlixPartners’ delivery of the services and the fees charged are dependent on
(i) the Company’s timely and effective completion of its responsibilities; and
(ii) timely decisions and approvals made by the Company’s management. The
Company shall be responsible for any delays, additional costs or other
deficiencies caused by not completing its responsibilities.
Section 2. Retainer, Billing and Payments
Retainer and Billing. AlixPartners will submit semi-monthly invoices for
services rendered and expenses incurred and will offset such invoices against
the Retainer. Payment will be due upon receipt of the invoices to replenish the
Retainer to the agreed-upon amount. Any unearned portion of the Retainer will be
returned to the Company at the termination of the engagement.
Payments. All payments to be made by the Company to AlixPartners shall be
payable upon receipt of invoice via wire transfer to AlixPartners’ bank account,
as follows:

  Receiving Bank:   [redacted]     Receiving Account:   [redacted]

Section 3. Relationship of the Parties
The parties intend that an independent contractor relationship will be created
by the Agreement. As an independent contractor, AlixPartners will have complete
and exclusive charge of the management and operation of its business, including
hiring and paying the wages and other compensation of all its employees and
agents, and paying all bills, expenses and other charges incurred or payable
with respect to the operation of its business. Of course, employees of
AlixPartners will not be entitled to receive from the Company any vacation pay,
sick leave, retirement, pension or social security benefits, workers’
compensation, disability, unemployment insurance benefits or any other employee
benefits. AlixPartners will be responsible for all employment, withholding,
income and other taxes incurred in connection with the operation and conduct of
its business.
The parties also agree not to solicit, recruit, or hire any employees or agents
of the other party during the term of the Agreement and for a period of one year
subsequent to the completion and/or termination of the Agreement.
Section 4. Confidentiality
AlixPartners shall use reasonable efforts to keep confidential all non-public
confidential or proprietary information obtained from the Company during the
performance of its services hereunder (the “Information”), and neither
AlixPartners nor its personnel will disclose any Information to any other person
or entity. “Information” includes non-public confidential and proprietary data,
plans, reports, schedules, drawings, accounts, records, calculations,
specifications, flow sheets, computer programs, source or object codes, results,
models or any work product relating to the business of the Company, its
subsidiaries, distributors, affiliates, vendors, customers, employees,
contractors and consultants.
The foregoing is not intended to prohibit, nor shall it be construed as
prohibiting, AlixPartners from disclosure pursuant to a valid subpoena or court
order, but AlixPartners shall not encourage, suggest, invite or request, or
assist in securing, any such subpoena or court order; and AlixPartners shall
promptly give notice of any such subpoena or court order by fax transmission to
the Company. AlixPartners may make reasonable disclosures of Information to
third parties in connection with the performance of AlixPartners’ obligations
and assignments hereunder. In addition, AlixPartners will have the right to
disclose to prospective clients on an individual basis (e.g., not as part of any
marketing materials or a general solicitation) only that it provided services to
the Company, but shall not provide any other information about its involvement
with the Company.
The Company acknowledges that all information (written or oral), including
advice and Work Product (as defined in Section 5), generated by AlixPartners in
connection with this engagement is intended solely for the benefit and use of
the Company (limited to its management and its Board of Directors) in connection
with the transactions to which it relates. The Company agrees that no such
information shall be used for any other purpose or reproduced, disseminated,
quoted or referred to with attribution to AlixPartners at any time in any manner
or for any purpose without AlixPartners’ prior approval except as required by
law.
Section 5. Intellectual Property
All methodologies, processes, techniques, ideas, concepts, know-how, procedures,
software, tools, writings and other intellectual property that AlixPartners has
created, acquired or developed prior to the date of this Agreement are, and
shall remain, the sole and exclusive property of AlixPartners, and the Company
shall not acquire any interest therein. AlixPartners shall be free to use all
methodologies, processes, techniques, ideas, concepts, know-how, procedures,
software, tools, writings and other intellectual property that AlixPartners may
create or develop in connection with this engagement, subject to its duty of
confidentiality to the extent that the same contain information or materials
furnished to AlixPartners by the Company that constitute Information referred to
in Section 4 above. Except as provided above, all information, reports,
materials, software and other work product that AlixPartners creates or develops
specifically for the Company as part of this engagement (collectively known as
“Work Product”) shall be owned by the Company and shall constitute Information
referred to in Section 4 above. AlixPartners may retain copies of the Work
Product subject to its obligations under Section 4 above.
Section 6. Framework of the Engagement
The Company acknowledges that it is retaining AlixPartners solely to assist and
advise the Company as described in the Agreement. This engagement shall not
constitute an audit, review or compilation, or any other type of financial
statement reporting engagement.

Page 4 of 5



--------------------------------------------------------------------------------



 



AlixPartners, LLP
General Terms and Conditions
Section 7. Indemnification and Other Matters
The Company shall indemnify, hold harmless and defend AlixPartners and its
affiliates and its and their partners, directors, officers, owners, employees
and agents (collectively, the “indemnitees”) from and against all claims,
liabilities, losses, expenses and damages arising out of or in connection with
the engagement of AlixPartners that is the subject of the Agreement. The Company
shall pay damages and expenses as incurred, including reasonable legal fees and
disbursements of counsel and the costs of AlixPartners’ professional time
(AlixPartners’ professional time will be reimbursed at AlixPartners’ rates in
effect when such future time is required), relating to or arising out of the
engagement, including any legal proceeding in which an indemnitee may be
required or agree to participate but in which it is not a party. The indemnitees
may, but are not required to, engage a single firm of separate counsel of their
choice in connection with any of the matters to which this indemnification
agreement relates.
In addition to the above indemnification, AlixPartners employees serving as
directors or officers of the Company or affiliates will be entitled to the
benefit of the most favorable indemnities and advancement of expenses provisions
provided by the Company to its directors and officers, whether under the
Company’s charter or by-laws, by contract or otherwise.
AlixPartners is not responsible for any third-party products or services. The
Company’s sole and exclusive rights and remedies with respect to any third party
products or services are against the third-party vendor and not against
AlixPartners, whether or not AlixPartners is instrumental in procuring the
third-party product or service.
AlixPartners shall not be liable to the Company except for actual damages
resulting from bad faith, self-dealing, intentional misconduct or gross
negligence.
Section 8. Governing Law and Arbitration
The Agreement is governed by and shall be construed in accordance with the laws
of the State of Michigan with respect to contracts made and to be performed
entirely therein and without regard to choice of law or principles thereof.
Any controversy or claim arising out of or relating to the Agreement, or the
breach thereof, shall be settled by arbitration. Each party shall appoint one
non-neutral arbitrator. The two party arbitrators shall select a third
arbitrator. If within 30 days after their appointment the two party arbitrators
do not select a third arbitrator, the third arbitrator shall be selected by the
American Arbitration Association (AAA). The arbitration shall be conducted in
Southfield, Michigan under the AAA’s Commercial Arbitration Rules, and the
arbitrators shall issue a reasoned award. The arbitrators may award costs and
attorneys’ fees to the prevailing party. Judgment on the award rendered by the
arbitrators may be entered in any court having jurisdiction thereof.
Section 9. Termination and Survival
The Agreement may be terminated at any time by written notice by one party to
the other; provided, however, that notwithstanding such termination AlixPartners
will be entitled to any fees and expenses due under the provisions of the
Agreement, including Success Fee and Break Fee in accordance with Schedule 1.
Such payment obligation shall inure to the benefit of any successor or assignee
of AlixPartners.
Additionally, unless the Agreement is terminated by the Company for Cause (as
defined below) or due to circumstances described in the Success Fee provision in
the Agreement, AlixPartners shall remain entitled to the Success Fee(s) that
otherwise would be payable for the greater of 12 months from the date of
termination or the period of time that that has elapsed from the date of the
Agreement to the date of termination. Cause shall mean:
(a) an AlixPartners employee acting on behalf of the Company is convicted of a
felony, or
(b) it is determined in good faith by the Board of Directors of the Company
after 30 days notice and opportunity to cure, that either (i) an AlixPartners
employee is engaging in misconduct injurious to the Company, or (ii) an
AlixPartners employee is breaching any of his or her material obligations under
this Agreement, or (iii) an AlixPartners employee is willfully disobeying a
lawful direction of the Board of Directors or senior management of the Company.
Sections 2, 4, 5, 7, 8, 9 and 10 of these Terms, the provisions of Schedule 1
and the obligation to pay accrued fees and expenses shall survive the expiration
or termination of the Agreement.
Section 10. General
Severability. If any portion of the Agreement shall be determined to be invalid
or unenforceable, the remainder shall be valid and enforceable to the maximum
extent possible.
Entire Agreement. These Terms, the letter agreement into which they are
incorporated and the Schedule(s) to such letter agreement contain the entire
understanding of the parties relating to the services to be rendered by
AlixPartners and may not be amended or modified in any respect except in a
writing signed by the parties. AlixPartners is not responsible for performing
any services not specifically described in the Agreement or in a subsequent
writing signed by the parties.
Joint and Several. If more than one company signs this Agreement, the liability
of each company shall be joint and several.
Limit of Liability. AlixPartners shall not be liable for incidental or
consequential damages under any circumstances, even if it has been advised of
the possibility of such damages. AlixPartners’ liability, whether in tort,
contract, or otherwise, is limited to the amount of fees paid to AlixPartners
for services on this engagement.
Notices. All notices required or permitted to be delivered under the Agreement
shall be sent, if to AlixPartners, to:
AlixPartners, LLP
2000 Town Center, Suite 2400
Southfield, MI 48075
Attention: General Counsel
and if to the Company, to the address set forth in the Agreement, to the
attention of the Company’s General Counsel, or to such other name or address as
may be given in writing to the other party. All notices under the Agreement
shall be sufficient if delivered by facsimile or overnight mail. Any notice
shall be deemed to be given only upon actual receipt.

Page 5 of 5